Case 3:19-cv-00160-WQH-BLM Document 2 Filed 01/24/19 PageID.150 Page 1 of 9



                                                               ELECTROtHCALL V FILED
  1   PANAKOS LAW, APC                                           Swperi or Cowrt of Califo rnia ,
      Aaron D. Sadock (SBN 282131)                                  County of San Diego
  2   555 West Beech Street, Ste. 500                            0312312011 at D1:51:DD PM
      San Diego, California 92101                                Olerii: of the Swperi or Cowrt
  3   Telephone:    (619) 800-0529                             By Connie Hines., Dep!Jty Clerk
      Facsimile:    (866) 365-4856
  4
      LAW OFFICES OF DANIEL A. KAPLAN
  5   Daniel A Kaplan (SBN 179517)
      Alexandra R. Byler (SBN 294307)
  6   555 West Beech Street, Suite 230
      San Diego, California 92101
  7   Telephone:    (619) 685-3988
      Facsimile:    (619) 684-3239
  8
      Attorneys for Defendants
  9

 10                               SUPERIOR COURT OF CALIFORNIA

 11                       COUNTY OF SAN DIEGO - CENTRAL DIVISION

 12   JANE DOE NOS . 1-14, inclusive,              Case No. 37-2016-00019027-CU-FR-CTL
      individuals;
 13                                                DEFENDANTS' ANSWER TO
                    Plaintiffs,                    PLAINTIFFS' SECOND AMENDED
 14                                                COMPLAINT
      v.
 15
      GIRLSDOPORN.COM, a business                  Judge: Hon. Gregory W. Pollack
 16   organization, form unknown; MICHAEL J.       Dept.: C-71
      PRATT, an individual; ANDRE GARCIA,
 17   an individual; MATTHEW WOLFE, an             Complaint Filed:    June 2, 2016
      individual; BLL MEDIA, INC., a California    Trial Date:         February 23, 2018
 18   corporation; BLL MEDIA HOLDINGS,
      LLC, a Nevada limited liability company;
 19   DOMI PUBLICATIONS, LLC, a Nevada                           IMAGED FILE
      limited liability company; EG
 20   PUBLICATIONS, INC., a California
      corporation; MlM MEDIA, LLC, a California
 21   limited liability company; BUBBLEGUM
      FILMS, INC., a business organization, form
 22   unknown; OH WELL MEDIA LIMITED, a
      business organization, form unknown;
 23   MERRO MEDIA, INC., a California
      corporation; MERRO MEDIA HOLDINGS,
 24   LLC, a Nevada limited liability company;
      and ROES 1 - 500, inclusive,
 25
                    Defendants.
 26

 27

 28

                  DEFENDANTS' ANSWER TO PLAINTIFFS' SECOND AMENDED COMPLAINT
Case 3:19-cv-00160-WQH-BLM Document 2 Filed 01/24/19 PageID.151 Page 2 of 9




  1          Defendants GIRLSDOPORN.COM, MICHAEL J. PRATT, ANDRE GARCIA,

  2   MATTHEW WOLFE, BLL MEDIA, INC., BLL MEDIA HOLDINGS, LLC, EG

  3   PUBLICATIONS, INC., MlM MEDIA, LLC, MERRO MEDIA, INC., and MERRO MEDIA

  4   HOLDINGS, LLC (collectively, "Defendants") hereby answer Plaintiffs' Second Amended

  5   Complaint ("Complaint") as follows:

  6                                          GENERAL DENIAL

  7          Pursuant to the provisions of California Code of Civil Procedure section 431.30,

  8   Defendants generally and specifically deny each and all of the allegations in Plaintiffs'

  9   Complaint, including each and every purported cause of action contained therein. Defendants

 1O   further deny that Plaintiffs have or will sustain damages in the amounts alleged, or in any amount

 11   whatsoever, by reason of any conduct of Defendants. Further, Defendants:

 12           1.     Deny that Plaintiffs are entitled to judgment against Defendants in any amount

 13   whatsoever, and for any reason or manner as alleged.

 14          2.      Deny that Plaintiffs are entitled to any form of relief whatsoever, and;

 15          3.      Deny that Plaintiffs are entitled to any award of attorneys' fees and costs incurred

 16   as a result of these claims, or for any other reason.

 17                                     AFFIRMATIVE DEFENSES

 18          As to each and every cause of action stated against Defendants in the Complaint,

 19   Defendants allege the following as separate and affirmative defenses.

 20                                  FIRST AFFIRMATIVE DEFENSE

 21                                        (Failure to State a Claim)

 22          Defendants allege, and without admitting any of the allegations contained in Plaintiffs'

 23   Complaint, that the Complaint fails to state a claim upon which relief can be granted.

 24                                SECOND AFFIRMATIVE DEFENSE

 25                                         (No Damages Suffered)

 26          Plaintiffs have not suffered any damage as a result of any actions or omissions of

 27   Defendants.

 28   ///
                                                        -1-
                    DEFENDANTS' ANSWER TO PLAINTIFFS' SECOND AMENDED COMPLAINT
Case 3:19-cv-00160-WQH-BLM Document 2 Filed 01/24/19 PageID.152 Page 3 of 9




  1                                  THIRD AFFIRMATIVE DEFENSE

  2                                      (Failure to Mitigate Damages)

  3            Defendants allege, and without admitting any of the allegations contained in the

  4   Plaintiffs' Complaint, that Plaintiffs failed, neglected, and refused to mitigate their alleged

  5   damages.

  6                                 FOURTH AFFIRMATIVE DEFENSE

  7                                             (Unclean Hands)

  8            Defendants allege, and without admitting any of the allegations contained in Plaintiffs'

  9   Complaint, that Plaintiffs' claims are barred, in whole or in part, because of their own unclean

 10   hands.

 11                                  FIFTH AFFIRMATIVE DEFENSE

 12                                          (Proportion of Fault)

 13            Defendants allege, and without admitting any of the allegations contained in the

 14   Complaint, that the damages alleged by Plaintiffs, if any, were a direct and proximate result of

 15   the actions of parties other than these Defendants, and that the Defendants' liability, if any, is

 16   limited in direct proportion to the percentage of fault directly attributable to them.

 17                                  SIXTH AFFIRMATIVE DEFENSE

 18                                             (In Pari Delicto)

 19            Defendants allege, and without admitting any of the allegations contained in Plaintiffs'

 20   Complaint, that the claims therein and each and every purported cause of action are barred due to

 21   Plaintiffs' own acts and courses of conduct which render it in pari delicto.

 22                                SEVENTH AFFIRMATIVE DEFENSE

 23                                                 (Laches)

 24            Defendants allege, and without admitting any of the allegations contained in the

 25   Complaint, that Plaintiffs have delayed for an unreasonable period of time in asserting their

 26   claims or causes of action against Defendants, which delays have prejudiced Defendants.

 27   Therefore, Plaintiffs' claims or causes of action against Defendants are barred under the doctrine

 28   of laches.
                                                -2-
                    DEFENDANTS' ANSWER TO PLAINTIFFS' SECOND AMENDED COMPLAINT
Case 3:19-cv-00160-WQH-BLM Document 2 Filed 01/24/19 PageID.153 Page 4 of 9




  1                                EIGHTH AFFIRMATIVE DEFENSE

  2                                 (Independent, Intervening Conduct)

  3          Plaintiffs are barred from recovery in that any damage sustained by Plaintiffs was the

  4   direct and proximate result of the independent, intervening, negligent and/or unlawful conduct of

  5   independent third parties or their agents, and not any act or omission on the part of Defendants.

  6                                NINTH AFFIRMATIVE DEFENSE

  7                                         (Unjust Enrichment)

  8          Defendants allege, and without admitting any of the allegations contained in the

  9   Complaint, that Plaintiffs will be unjustly enriched by an award of the amount claimed in the

 10   Complaint.

 11                                TENTH AFFIRMATIVE DEFENSE

 12                                        (Doctrine of Estoppel)

 13          Defendants allege, and without admitting any of the allegations contained in the

 14   Complaint, that Plaintiffs are estopped to recover from Defendants as a result of their own

 15   conduct.

 16                              ELEVENTH AFFIRMATIVE DEFENSE

 17                                         (Doctrine of Waiver)

 18          Defendants allege, and without admitting any of the allegations contained in the

 19   Complaint, that Plaintiffs are barred from any recovery against Defendant as a result of the

 20   doctrine of waiver.

 21                              TWELFTH AFFIRMATIVE DEFENSE



 23          Defendants allege, and without admitting any of the allegations contained in the

 24   Complaint, that Plaintiffs consented to and approved all alleged acts and omissions attributed to

 25   Defendants. Therefore, Plaintiffs' claims or causes of action against Defendants are barred under

 26   the doctrine of consent.

 27   Ill

 28   Ill
                                               -3-
                   DEFENDANTS' ANSWER TO PLAINTIFFS' SECOND AMENDED COMPLAINT
Case 3:19-cv-00160-WQH-BLM Document 2 Filed 01/24/19 PageID.154 Page 5 of 9




  1                              THIRTEENTH AFFIRMATIVE DEFENSE

  2                                                 (Justification)

  3           Defendants deny that they committed any unlawful act or omission against Plaintiffs,

  4   however, any action or omission they did take was justified under the circumstances.

  5                             FOURTEENTH AFFIRMATIVE DEFENSE

  6                                          (Statute of Limitations)

  7           Defendants allege, and without admitting any of the allegations contained in Plaintiffs'

  8   Complaint, that the claims therein and each and every purported cause of action are barred due to

  9   the statute of limitations, including, but not limited to, California Code of Civil Procedure

 10   sections 339 and 335.1.

 11                               FIFTEENTH AFFIRMATIVE DEFENSE

 12                                          (No Punitive Damages)

 13           Defendants allege, and without admitting any of the allegations contained in Plaintiffs'

 14   Complaint, that any award of punitive or exemplary damages as sought by Plaintiffs therein

 15   would violate the due process and excessive fine clauses of the Fifth, Eighth, and Fourteenth

 16   Amendments of the United States Constitution, as well as the Constitution of the State of

 17   California.

 18                               SIXTEENTH AFFIRMATIVE DEFENSE

 19                    (No Attorney Fees, Costs, or Pre- or Post-Judgment Interest)

 20           Defendants allege, and without admitting any of the allegations contained in Plaintiffs'

 21   Complaint, that attorneys' fees, costs, and pre- and post-judgment interest are not recoverable by

 22   Plaintiffs as a matter of law in this case.

 23                             SEVENTEENTH AFFIRMATIVE DEFENSE

 24                                                 (Negligence)

 25           Defendants allege, and without admitting any of the allegations contained in Plaintiffs'

 26   Complaint, that Plaintiffs were negligent or otherwise at fault and should be barred from

 27   recovery of that portion of the damages (if any were suffered) directly attributable to their

 28   proportionate share of the negligence or fault, pursuant to the doctrine of comparative
                                                          -4-
                    DEFENDANTS' ANSWER TO PLAINTIFFS' SECOND AMENDED COMPLAINT
Case 3:19-cv-00160-WQH-BLM Document 2 Filed 01/24/19 PageID.155 Page 6 of 9




  1   negligence.

  2                              EIGHTEENTH AFFIRMATIVE DEFENSE

  3                                    (Misjoinder - CCP § 430.lO(D))

  4           The Complaint contains a defect or misjoinder of parties.

  5                              NINETEENTH AFFIRMATIVE DEFENSE

  6                                             (Parol Evidence)

  7           Defendants allege, and without admitting any of the allegations contained in Plaintiffs'

  8   Complaint, that the claims therein and each and every purported cause of action are barred due to

  9   the Parol evidence rule.

 10                               TWENTIETH AFFIRMATIVE DEFENSE

 11                                           (Speculative Damages)

 12           Defendants allege, and without admitting any of the allegations contained in the

 13   Plaintiffs' Complaint, that Plaintiffs are seeking to recover lost profits or damages that are

 14   completely speculative in nature.

 15                              TWENTY-FIRST AFFIRMATIVE DEFENSE

 16                                           (Assumption of Risk)

 17          Defendants allege, and without admitting any of the allegations contained in the

 18   Plaintiffs' Complaint, that Plaintiffs knowingly and voluntarily assumed the risk of the conduct,

 19   events, and matters alleged in their Complaint, and the damages, if any, incurred by Plaintiffs,

 20   was the proximate result of the risks so assumed.

 21                          TWENTY-SECOND AFFIRMATIVE DEFENSE

 22                                   (Additional Affirmative Defenses)

 23          Defendants currently have insufficient information upon which to form a belief as to

 24   whether they may have additional, as yet unstated, affirmative defenses available. Defendants

 25   reserve their rights to assert additional defenses in the event discovery indicates additional

 26   affirmative defenses are appropriate.

 27   Ill

 28   Ill
                                                -5-
                    DEFENDANTS' ANSWER TO PLAINTIFFS' SECOND AMENDED COMPLAINT
Case 3:19-cv-00160-WQH-BLM Document 2 Filed 01/24/19 PageID.156 Page 7 of 9




  1                                              PRAYER

  2         WHEREFORE, Defendants pray as follows:

  3         1.     That Plaintiffs take nothing by virtue of this action;

  4         2.     For judgment to be entered against Plaintiffs and in favor of Defendants;

  5         3.     That Defendants be awarded their costs incurred in this action, and any other

  6                amounts recoverable under law; and

  7         4.     That this Court grant Defendants such other relief the Court may deem just and

  8                proper.

  9

 10   Dated: March 23, 2017

 11
                                                   By:
 12                                                         an           lan
                                                           Alexandra R. Byler
 13                                                        Attorneys for Defendants

 14

 15

 16

 17

 18

 19

 20

 21

 22
 23

 24

 25

 26
 27

 28
                                             -6-
                 DEFENDANTS' ANSWER TO PLAINTIFFS' SECOND AMENDED COMPLAINT
Case 3:19-cv-00160-WQH-BLM Document 2 Filed 01/24/19 PageID.157 Page 8 of 9



   1
                                           PROOF OF SERVICE
   2
                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
   3                       COUNTY OF SAN DIEGO - CENTRAL DIVISION

   4   Jane DOES Nos. 1-14 v. GIRLSDOPORN.COM, et al.
        San Diego Superior Court Case No 37-2016-00019027-CU-FR-CTL
   5
       I, Candace Ceballos declare as follows:
   6
              I am employed by a member of the bar of the State of California. I am over the age of 18
   7   and not a party to the within action; my business address is 555 West Beech Street, Suite 500,
       San Diego, California 92101.
   8
              On March 23, 2017, I served true and correct copies of the foregoing document(s)
   9   described as:

  10          1. DEFENDANTS' ANSWER TO PLAINTIFFS' SECOND AMENDED
                 COMPLAINT
  11
       on interested parties in this action by placing D the original IZ!true copy(ies) thereof enclosed
  12   as follows:

  13
        Robert Hamparyan, Esq.                          Attorney for Plaintiffe
  14    ROBERT HAMP ARYAN, APC
        275 W. Market Street
  15    San Diego, CA 92101
        robert@hamparyanlawfinn.com
  16

  17    John J. O'Brien, Esq.                           Attorney for Plaintiffe
        THE O'BRIEN LAW FIRM, APLC
  18    750 B. Street, Suite 3300
        San Diego, CA 92101
  19    john@theobrienlawfirm.com
  20
       Brian M. Holm, Esq.                              Attorney for Plaintiffe
  21   HOLM LAW GROUP, PC
       12636 High Bluff Drive, Suite 400
  22   San Diego, CA 92130
       brian@holmlawgroup.com
  23                                                    Attorney for Plaintiffe
  24    Carrie Goldberg
        C.A. GOLDBERG, PLLC
  25    16 Court Street, Suite 2500
        Brooklyn, NY 11241
  26    carrie@cagoldberglaw.com
  27

  28
                                       37-2016-00019027-CU-FR-CTL
                                                 Proof Of Service
Case 3:19-cv-00160-WQH-BLM Document 2 Filed 01/24/19 PageID.158 Page 9 of 9



   1
        George Rikos
   2    LAW OFFICES OF GEORGE RIKOS                     Attorney for Defendant Dami Publications
   3    225 Broadway, Suite 2100                        LLC
        San Diego, CA 92101
   4    george@georgerikoslaw.com

   5
       0BYU.S. MAIL (C.C.P. § 1013(a)) I am readily familiar with the firm's practice of collection and
   6   processing correspondence for mailing with the United States Postal Service. Under that
       practice, it would be deposited with United States postal service on that same day with postage
   7   thereon fully prepaid at San Diego, California in the ordinary course of business. The envelope
       was sealed and placed for collection and mailing on that date following ordinary business
   8   practices. I am aware that on motion of the party served, service is presumed invalid if postal
       cancellation date or posted meter date is more than one day after date of deposit for mailing in
   9   affidavit.
  10   [ZIELECTRONIC TRANSMISSION (C.C. P. § 1010.6(6)) Based on a court order or an agreement of the
       parties to accept service by email or electronic transmission, I caused the documents to be sent to
  11   the persons at the e-mail address(es) listed. I did not receive, within a reasonable time after the
       transmission, any electronic message or other indication that the transmission was unsuccessful.
  12
       D BY OVERNIGHT DELIVERY (C.C. P. § 1013(c)) I am readily familiar with the finn's practice of
  13   collection and processing correspondence for mailing with Overnite Express and Federal
       Express. Under that practice, it would be deposited with Overnite Express and/or Federal
  14   Express on that same day thereon fully prepaid at San Diego California in the ordinary course of
       business. The envelope was sealed and placed for collection and mailing on that date following
  15   ordinary business practices.

  16   OBY FACSIMILE (C.C. P. § 1013(e)) Based on agreement of the parties to accept service by fax
       transmission, I faxed the documents on this date to the person(s) at the fax numbers listed. No
       error was reported by the fax machine that I used. A copy of the record of the fax transmission,
  17
       which I printed out, is attached.
  18

  19
       D BY PERSONAL SERVICE (C.C. P. § 101 l(a)) I served the documents by placing them in an
       envelope or package addressed to the person(s) at the addresses listed and providing them to a
       professional messenger service for service on this date.
  20
       [ZI (ST ATE) I declare under penalty of perjury under the laws of the State of California that the
  21   above is trne and correct.
  22
       D (FEDERAL)      I declare that I am employed in the office of a member of the bar of this court
  23   at whose direction the service was made.

  24          Executed on March 23, 2017, in San Diego, California.

  25

  26                                                          Cud Mi_. CflnMn&
                                                              Candace Ceballos
  27

  28
                                       37-2016-00019027-CU-FR-CTL
                                                 Proof Of Service
